EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statements on Form S-8 of our report dated February 29, 2016, relating to the financial statements andthe effectiveness of internal control over financial reporting, which appears inAegion Corporation'sAnnual Report on Form 10-K for the year ended December 31, 2015. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP St. Louis, Missouri May 4, 2016
